Order entered June 3, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-22-00312-CV

                       IN RE DAVID BARNES, Relator

          Original Proceeding from the 330th Judicial District Court
                            Dallas County, Texas
                     Trial Court Cause No. DF-11-11126

                                   ORDER
                  Before Justices Myers, Nowell, and Goldstein

      Based on the Court’s opinion of this date, we DENY relator’s petition for

writ of mandamus.

      We also GRANT relator’s motion to seal court records and direct the Clerk

of the Court to place relator’s petition for writ of mandamus and the accompanying

mandamus record under seal.

                                            /s/   LANA MYERS
                                                  JUSTICE